                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              JONESBORO DIVISION

MICHAEL ROACH                                                                  PLAINTIFF

V.                          CASE NO. 3:18-CV-00099-JTK

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions not reserved
to the Commissioner of Social Security                                      DEFENDANT

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice. Judgment is entered in favor of the

Commissioner.

       DATED this 13th day of December, 2018.




                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE
